 KARAT INC.357poration. The New Jersey Corporation has the right to control theoperations of the dealers by its apparently unlimited right to pre-scribe plans, procedures, and policies relating to the operation andmaintenance of the truck, and the Employer carries out this controlby virtue of its authority to terminate the agreement. The fact thatthe drivers are not paid wages does not in and of itself establish thatthey are free of the Employer's control over the critical cost factorswhich are determinative of their pay.3Accordingly, on all the facts, we conclude that the Employer hasreserved the right to control the manner and means as well as theresult of the single-owner drivers' work, and that these drivers are,therefore, employees and not independent contractors.We therefore find that a unit of the following employees of theEmployer is appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All single-owner drivers and all nonowner drivers operating equip-ment under permanent leases with the Employer; and all driversoperating the Employer's equipment who are employed by theEmployer in the Indianapolis, Indiana, area, excluding all multi-owner drivers, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.] 43 SeeThe Seven-up Bottling Company of Detroit,120 NLRB 1032, 1034.*An election eligibility list, containing the names and addresses of all the eligiblevoters,must be filed by the Employer with the Regional Director for Region 25 within7 days after the date of this Decision and Direction of Election.The Regional Directorshallmake the list available to all the parties to the election.No extension of time to filethis list shall be granted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filed.Excelsior Underwear Inc.,156 NLRB 1236.Karat Inc.d/b/a The Stardust HotelandAmerican Federation ofCasino and Gaming Employees.Case 31-CA-311.December 23,1966.DECISION AND ORDEROn August 26, 1966, Trial Examiner Herman Marx issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions to the Decision anda supporting brief, and the Respondent filed a brief in support ofthe Trial Examiner's Decision and in opposition to the GeneralCounsel's exceptions.162 NLRB No. 39. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in this case, including theexceptions and briefs, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.[The Boarddismissed the complaint.]DECISION OF THE TRIAL EXAMINERSTATEMENT OF THE CASEThe complaint alleges that the Respondent,Karat Inc. d/b/a The Stardust Hotel(herein the Company or Stardust),has violated Section 8(a)(3) of the NationalLabor Relations Act, as amended(herein the Act),' by discharging,and refusingto reinstate,an employee named Alfred Kissam because he "joined or assisted" alabor organization named American Federation of Casino and Gaming Employees(herein theUnion),or "engaged in union or concerted"activities protected by theAct; and has,by such conduct,threats of discharge for such activities,and promisesto employees of recommendations for other employment if they would abandonthe Union, violated Section 8(a) (1) of the Act.2The Respondent has filed an answer denying,inmaterial substance,that it com-mitted the unfair labor practices imputed to it in the complaint.A hearing on the issues was held before Trial Examiner Herman Marx at LasVegas, Nevada,on June 9, 1966. All parties appeared and were afforded a fullopportunity to adduce evidence,examine and cross-examine witnesses,and submitoral argument and briefs.'Upon the entire record, from my observation of the witnesses,and having readand considered the briefs filed with me,I make the following:FINDINGS OF FACT1.NATURE OF RESPONDENT'S BUSINESS; JURISDICTION OF THE BOARDKarat Inc. d/b/a The Stardust Hotel is a corporation;maintains a place of busi-ness in Las Vegas, Nevada,where it is engaged in the operation of a hotel knownas the Stardust Hotel, and of restaurant,bar, and gambling facilities located on thehotel premises; and is, and has been at all material times, an employer within themeaning of Section 2(2) of the Act.In the course and conduct of its business during the calendar year 1965, the Com-pany derived,from its said operations,gross revenue in excess of $500,000, andpurchased and received in Nevada from suppliers located outside that State productsvalued in excess of $50,000. By reason of such interstate transactions,the Companyis, and has been at all material times, engaged in interstate commerce, and in opera-tions affecting such commerce,within the meaning of Section 2(6) and(7) of the129 U.S.C. Sec. 151,et seq.2 The complaint was issued on April 27,1966, and is based upon a charge filed with theNational Labor Relations Board (herein the Board), by the Union on March 8, 1966.Copies of the charge and complaint,and of a notice of hearing,have been duly servedupon all parties entitled thereto.3The General Counsel and the Respondent have each filed unopposed motions, respec-tively dated July 21 and 13, 1966, for correction of the transcript of the hearing in specifiedparticulars.In the absence of opposition,each motion is granted and the transcript isamended in the particulars specified in each such motion. KARAT INC.359Act.Accordingly,theBoard has jurisdiction of the subject matter of thisproceeding.4II.THE LABOR ORGANIZATION INVOLVEDAmerican Federation of Casino and Gaming Employees is, and has been at allmaterial times, a labor organization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Prefatory statementAlfred Kissam entered Stardust's employ as"a crap dealer"in its gambling casinoin or about 1959; served on the swing shift at the times material here; worked underthe supervision of two "shift bosses," Lorenzo Grillette and Al Sachs, who oversee"anything concerning gambling on the swing shift," and are supervisors within themeaning of Section 2(11) of the Act; and was discharged by Sachs on January 28,1966, under circumstances to be described later.Kissam became a member of the Union in 1964. On or about October 30, 1965,by telegram bearing that date, the Union notified the Stardust management,includ-ingMilton Jaffe and Yale Cohen(each identified in the record as a "part-owner"of the Company,meaning, presumably,that each holds corporate shares in theenterprise),that Kissam was a member of the Union's "organizing committee," andwould serve as its "shop steward" at the casino.The wire, substantially paraphrasinglanguage of Section 7 of the Act, included a warning that"attempts"by the man-agement "to interfere with, coerce,intimidate or restrain employees in the exercise"of their Section 7 rights would"lead to filing of unfair labor practices charges."There is no explanation in the record for the inclusion of the warning,but it isevident that Kissam regarded it as gratuitous and deplored it, for at one point oranother after receipt of the wire by the management,he admittedly made anapology for the warning to Grillette,whom he had known for a substantial numberof years, and had consulted as to whether he should accept the shop steward'spost(receiving a noncommittal reply),tellingGrillette that he was"ashamed" ofthe Union's action in"threatening"Stardust.Kissam gave testimony to the effect that about 2 or 3 weeks after the telegramwas sent, Grillette told him in a restaurant called The Flame, located near theStardust Hotel,and frequented by casino employees,that upon receipt of the wire,Cohen and Jaffe asked him to point out Kissam in the casino,that he did so, andthat Cohen and Jaffe stated they "wanted to fire" Kissam, but that he had dissuadedthem. Grillette denied telling Kissam that Cohen and Jaffe had expressed any wishto discharge him, or that he had ever discussed the Union with Kissam at therestaurant.The credibility issue will be treated at a later point.According to Kissam,during his employment,he secured the execution of cardsdesignating the Union as bargaining representative from approximately 30 Stardustemployees.He does not specify the period in his employment when this was done,except that the last card was signed"probably in the middle of January" (1966).There is no evidence that any of these activities were known to any of Stardust'ssupervisory or management personnel at the time of Kissam's dismissal.Each dice table at the Stardust Hotel is customarily served by a crew of fourdealers, and,while Kissam was employed there, the four shared evenly in all tips,known as "tokes,"given to any member of the crew by a player during the courseof the shift.In contrast,tips given dealers at the "21"tables are pooled for allshifts and divided evenly among such dealers who number approximately 30.The practice of "hustling,"or seeking,tips from players is quite common amongthe dealers,and may take a variety of forms, ranging from conventionally courteousservice to "rough"or "hard hustling"such as excessive attention to a player, withaccompanying disregard of others at the table, or outright solicitation of a tip ora bet on the dealer'sbehalf.The management disapproves of "hard" or "roughhustling," and depending on the nature of the conduct and the capability of thedealer in other respects,will reprimand,warn, or discharge him for such conduct.4N.L.R.B. v. Harrah'sClub,362 F.2d 425(C.A.9) ; Siemons Mailing Service,122NLRB 81.I note, too, that in the calendar year 1965,less than 75 percent of Stardust'shotel guests were"permanent"within the meaning ofFloridan Hotel of Tampa,Inc.,124NLRB 261, 264;and that thus the criteria for the assertion of jurisdiction set forth thereare applicable here. 360DECISIONSOF NATIONALLABOR RELATIONS BOARDKissam,as he concedes,was reputed among the Stardust dealers to be the greatest"hustler" among them; crews of which he was a member were among the leadersin tip intake;and, as a result, many dealers sought to work with him. He wasregarded by the management as a capable dealer, but was reprimanded and warneda substantial number of times by both Sachs and Grillette concerning his "hustling"tactics.5B. The discharge and the refusal to reinstate KissamOn January 28, 1966,Sachs posted a notice, signed by him,in the "dealer'sroom"at the Stardust Hotel to the effect that effective February 1,1966,all dealers'tips(including those for"21" dealers),would be pooled for all three shifts, anddivided evenly each day among all dealers. The even distribution,as Sachs testifiedcredibly,would tend to reduce objectionable"hustling."Kissam saw the notice when he reported for work on the night of January 28,joining in a discussion(not elaborated in the record),of the notice in the dealers'room. He and two other members of his crew, Winslow Drew and Tony Lane, thenproceeded to their assigned table to"open"it for play.They encountered Sachs atthe table or on the way there,and a discussion of the tip-sharing announcementfollowed.The conversation,various aspects of which are in dispute,bears sig-nificantly,as will presently appear,on Kissam's discharge.According to Kissam,Sachs asked the three dealers whether they"liked the ideaof the toke split,"and the three replied that they did not.Then, Kissam testified,Sachs, Lane,and Drew"kept on with the conversation for . . . two or three moreminutes," talking "basically about this idea of the token,"and following that, Sachs"asked don't we (the three dealers)think that all of the dealers in the casino shouldget the same amount of money." To this, Kissam stated,he replied,"Yes, I do.Does the joint(the casino management).feel the same way?"Then,Kissamtestified,receiving an affirmative response,he told Sachs that in the 7 years that theStardust casino had been operating,the "21 dealers"had been receiving less moneythan the "crap dealers," and"if the joint felt the same way, why didn't the dealersget the same amount right from the beginning,since the place opened?"AccordingtoKissam,Sachs did not reply.Kissam denied that he was angry during theconversation.Sachs, on the other hand,denying that Lane or Drew participated in the con-versation, gave testimony to the effect that Kissam opened it by, asking him, "witha very belligerent attitude,"why he had made such"a decision" (for tip-sharing); hereplied that he felt that all dealers should"make the same amount";Kissam askedwhy, if that were the case, "21 dealers" were not paid the same rate as "crap deal-ers," and was told that the management intended to bring the pay of the "21dealers" up to the level of the others;Kissam questioned that"bad dealers(should)make the same amount as good dealers;"and there followed an exchange in whichhe (Sachs)said that what Kissam meant by a "better dealer"was "one that hustlesmore," and that Kissam was"a better hustler"than "a good dealer."According to Sachs, he became"angry" during the conversation,and he con-cluded it by turning and walking away from Kissam,proceeding then to a desk heuses,where he made out a "termination slip" for Kissam and sent it to the time-keeper; and then to the dealers'room where he removed the tip-sharing notice and"ripped it up."One may infer from both versions that Kissam,by implication,questioned themanagement'spurpose in requiring equal tip sharing by pointing out, in the formof a rhetorical query, that the management did not pay"21 dealers"asmuch as"crap dealers" and thus, contrary to what Sachs said,did not have a policy ofequal pay. There can be no doubt that Sachs, at least, became angry during thecourse of his discussion with Kissam. His self-description in that regard is not dis-puted by Kissam,and is supported by Drew's testimony,and by the undisputedevidence,which I credit, that he proceeded promptly to prepare a termination slip,and directly thereafter to the dealers' room and ripped the notice apart.6I do not credit Kissam's claim that he was reprimanded only once,a reproof by Sachs,in the 7 years he was a Stardust dealer. In view of Kissam's "hustling"results,admitted reputation,and the management's attitude toward agressive"hustling,"I thinkitmore likely than not that over so long a period Kissam was reprimanded a substantialnumber of times,and have based the relevant finding on testimony to that effect by Sachsand Grillette KARAT INC.361There are,however, a number of divergent details worth noting and resolving.The problem of resolution is complicated by the fact that both Kissam and Sachsare obviously interested witnesses,each disposed,inmy judgment,to give himselfthe better of the conversation,and a consequent image he deems helpful to hiscause,while Lane did not testify and Drew, who was called by the General Counsel,appeared to me to be a man of divided loyalties(he is a nephew of one of theStardust"owners"),and aware of the uses of vagueness and claims of inability toremember as instruments of noncommitment.Be that as it may,contrary to Sachs, I believe it was he,rather than Kissam,who opened the discussion,doing so by asking the dealers what they thought of thetip-sharing idea. Drew, who was plainly a reluctant witness,corroboratesKissamon that score. On the other hand,I do not believe Kissam's claim that he was with-out anger during the discussion.Drew termed the discussion between Kissam andSachs an- "argument"at one point, and testified that both Kissam and Sachs were',`a little angry," thus disputing Kissam to some extent(albeit with a demeanor ofreluctance and an observation that"Iwouldn't "care to make an opinion on it").Moreover,even as Kissam tells it, his reference to the unequal pay of the "21"dealers, carried a note of challenge and hostility,for, addressed,as it was, to Sachs'statement or intimation that equality of earnings was the purpose of the tip-sharingpolicy, the allusion to the "21"dealers' unequal scale implied that"the joint," touse Kissam's phrase, had some other purpose.Nor am I able to accept,as credible, the image Kissam seeks to project of Lane,Drew,and Sachs as the major participants in the discussion,and himself as sayingrelatively little.("Iwasn't in on most of the conversation,"he testified.)Beyonda claim,in somewhat conclusional terms, that Lane and Drew expressed disapprovalof the new policy,Kissam gave no details of what they said,testifying repeatedlythat he could not recall more than that "basic"position by them.But the fact isthat Kissam"hustled"more than most;one may clearly infer from this that he hadmore than most to lose from the new policy; and it does not credibly appear whyLane and Drew,rather than Kissam,would be the major participants with Sachsin the discussion.What is more,for all that appears in Kissam'saccount of theconversation in his direct examination,nothing was said about"hustling" duringitscourse;yet it is evident that there was some reference to it,for under cross-examination,Kissam,somewhat reluctantly,conceded that"Mr. Sachs did mentionsomething about it," adding that "at the present time I can't remember."It appearsto me that Kissam,upon whose testimony the allegations of unfair labor practicesbasically rest, was not as candid as he should have been,and that view is reinforcedby testimony he gave that he was actually"happy" with Sachs'new tip-sharingpolicy(because, so he testified,itwould facilitate union organization),and was theonly one of his crew who approved it-claims plainly of odds with his owntestimony that he, like Lane and Drew, told Sachs that he did not like the "idea ofthe toke split."Summarizing my conclusions regarding the conversation,Iam convinced thateach of the three dealers replied in the negative to Sachs'inquiry whether they"liked"the new policy,and to that extent creditKissam,but I am persuaded, too,that Lane and Drew said nothing substantially beyond that,and do not creditKissam's claim that he "wasn't in on most of the conversation,"concluding, instead,that he and Sachs were the primary participants.6 I am persuaded, also, and find,6Drew testified that he "didn't actually discuss" the notice with Sachs,and then thathe could not"recall"whether he and Lane said anything to Sachs In parts of a pre-hearing affidavit(pp 3 and 4)offered by the General Counsel "as past recollectionrecorded,"and received over objection following testimony by Drew that the affidavit is"true," Drew says that he "cannot recall the full discussion but I know that we(the threedealers, presumably),let Sachs know we did not like the new method" (of tip-sharing). Thetranscript quotes me as expressing disagreement that the affidavit constituted "a pastrecollection recorded"because Drew"didn't say he has no recollection."But Drew had atseveral points professed a lack of it,and I do not recall making the statement in the formimputed to me. In any event,whether or not the transcript quotes me accurately,the relevantportions of the affidavit were received,and objection to it on the ground that it is inadmissi-ble as "past recollection recorded"Is not well taken.3 Wigmore,Evidence§734, 747 (3d ed.1940) ; cf.State v.Helm,66 Nev.286, 304. However,the statement,"I know that we letSachs know that we did not like the new method,"is objectionable as a conclusion, and Ibase no findings on it(nor, for that matter,on any of the other portions of the affidavitoffered, which,in any case,add nothing of substance to Drew's testimony). 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat following Sachs'opening inquiry,and a reply by each of the three dealers tothe effect that he did not like the new policy,a discussion limited to Kissam andSachs developed, Kissam asking Sachs why he had made such a decision,and thediscussion from the point of Kissam's inquiry developing into and continuing as an"argument" between Kissam and Sachs,following substantially the course describedby Sachs in his testimony,with a display of anger by both men.Kissam learned of his dismissal upon checking out at the end of his shift onJanuary 28 when the timekeeper so informed him.On the following Monday, February 1, Kissam telephoned Sachs and asked whathe "should put down"as the reason for his termination(presumably for such pur-poses as job applications and unemployment compensation),and whether Sachswould be willing to discuss Kissam'sreemployment.Sachs replied that Kissamshould give dissatisfaction with his job as the reason for its termination,and thatthere was no possibility of Kissam's reemployment,but that he had no objection totalking to Kissam at the casino.Kissam called on Sachs at the casino later that day or the next.In the course ofthe conversation,Kissam asked Sachs for "a recommendation for another job"(actually,in the sense in which Kissam uses the term"recommendation," therequest was for permission to refer prospective employers to Stardust for a"recom-mendation"),and Sachs agreed to the request.Sachs also said that he would con-sult with Grillette,who was not then at the casino,regarding restoration of Kissamto his job, and suggested that Kissam call him on the following Thursday for ananswer to his reemployment request.Kissam did so, and Sachs declined to reemploy Kissam,telling him that it wasStardust's "policy" not to rehire employees who had quit or been discharged.Kissamreiterated his request for permission to refer prospective employers to Stardust for arecommendation,and Sachs again acquiesced?Kissam also had a conversation with Grillette shortly after his discharge,callingGrillette on the following day. According to Kissam, he asked Grillette for assist-ance in finding another job, and Grillette said he would try to help. Kissam alsotestified that he asked Grillette on that occasion for "a recommendation";that Gril-lette said he would supply it if Kissam"would leave Tom Hanley(business agent ofthe Union)behind,"or, in other words, abandon the Union;and that he(Kissam)replied that he would "probably do this." Grillette's version of the conversation isthat Kissam said that he could not understandwhy "Al (Sachs)got angry";that he(Grillette)replied that he does not blame Sachs; that Kissam asked him if he would"recommend"Kissam if a prospective employer called him; and that he said hewould.The material issue regarding the conversation is whether Grillette requiredabandonment of the Union as a condition of a recommendation,and that will beconsidered at a later point.C. Discussion of the issues; concluding findingsThereis an underlying misconception in the General Counsel's position,expressedin his brief, that Kissam was discharged because he engaged in a "protected con-certed activity"; and that is the claim that Kissam acted in "concert" with Lane andDrew in expressing their views of the new tip-sharing policy. There is no basis fora finding that what Kissam said to Sachs on the subject was the product of somearrangement or understanding he had with Lane or Drew or any other employees,or that he served as a spokesman, whether in a union or other capacity, for anyonebut himself.What the General Counsel treats as "concerted activity" were simplyI There is some immaterial divergence in the record as to what was said in connectionwith the Union when Kissam spoke to Sachs at the casino regarding reemployment, Kissamclaiming that he asked whether his discharge pertained "to the Union," and that Sachsdenied that such was the case ; and Sachs quoting Kissam as saying that he had initiallythought lie had been discharged "on account of the Union," but had changed his mind uponreflectionFor the findings made regarding the conversation,I have drawn upon Kissam'sversion, as it appeared to me to be more circumstantially detailed than Sachs' account.Sachs does not specifically deny that he said that he would consult Grillette, or that he sug-gested that Kissam telephone him on the following Thursday. Sachs also does not specificallydeny making the statement regarding Stardust's rehiring"policy,"although he does denyhaving any conversation with Kissam since the conversation at the casino on or aboutFebruary 1. I think it likely that he did tell Kissam on that occasion to call him on thefollowing Thursday,and that Kissam did so, and have made corresponding findings. KARAT INC.363the individual replies of Kissam,Lane,and Drew to Sachs' inquiry whether theyliked the new tip-sharing policy, and a mounting and angry "argument"between Kis-sam and Sachs that went well beyond the initial replies to Sachs' query. The merefact that he addressed his inquiry to the three men in common, and that their replieswere substantially contemporaneous, did not make a "concerted activity" of theirseparate remarks.Nor will the record support a finding that Kissam, as the General Counsel putsit, "was the one chosen (from among the three dealers) for the discharge because hewas the known union steward." There is nothing in the history of the relationsbetween Kissam and Sachs, or in the exchange between them on the night in ques-tion,to indicate that Kissam's union status was a focus, or at the bottom of Sachs'ire.The evidence fairly warrants a belief that because of his superior "hustling" abil-ity,Kissam was disturbed by the new policy and its impact upon his tip intake; thatSachs, whether justifiably or not,genuinely saw in Kissam's questioning of his deci-sion,and in Kissam's reference to the lower scale of the "21"dealers, a rejection ofhis explanation that he was seeking to equalize earnings,and a challenge to hismotives and"the way I was running it" (the casino);and that he was angered byKissam's attitude.The anger is evidenced by the fact,among others, that he reducedto personal terms Kissam'sargumentative point that"bad dealers(should not)make the same amount as good dealers,"by intimating that what Kissam regardedas quality in a dealer was "hustling"for tips, and that he was a "better hustler" thana "good dealer."Anger is evident,too, in Sachs'removal and destruction of thenotice, and I find plausible his testimony that he did this because he had sought tobenefit the dealers as well as the management,and in view of "this kind of reaction"(Kissam's), he would"just as soon"return to the former tip-sharing practice.The nub ofthe matter is that it is at least as consistent with the evidence, takenas a whole,that Sachs discharged Kissam because he was angered by what heregarded as a belligerant attitude by Kissam and a challenging questioning of hismotives and capability as a supervisor as it is to conclude that Kissam was dis-charged because of his union status or any union activity.That being the case, it isevident that the General Counsel has not sustained his burden of proof in thepremises.That view of the matter is not negated by Kissam's testimony to the effect thatsome months before his discharge,Grillette had told him in The Flame Restaurantthatupon receipt of the telegram announcing Kissam's appointment as union stew-ard, Cohen and Jaffe had had him pointed out and "wanted to fire" him, but hadbeen dissuadedby Grillette.Even if one accepts this testimony,there would be nomore than a suspicion that Kissam was discharged because of his union status oractivity rather than as a result of Sachs' anger at the "way .Kissam talked to methat day," and Kissam's dissatisfaction "with the way" in which Sachs performed hisfunctions.But, in addition,the record warrants at least a substantial doubt of Kissam's credi-bility regarding the alleged restaurant discussion.The incident occurred,accordingtoKissam under both direct and cross-examination, about 2 or 3 weeks after thetelegraphed notification to the management of his appointment as union steward,and was thefirstoccasion following the notification that he spoke to Grillette "aboutthe Union" or, in other words, about the telegram. But under cross-examination, heconceded that shortly after the wire was dispatched, he apologized to Grillette forits threatening content, thus not only corroborating Grillette's testimony that theyhad such a discussion, but contradicting the prior testimony he gave that the firstoccasion when he discussed the wire with Grillette after it was sent was the conver-sation at The Flame about 2 or 3 weeks after the telegram.Now, of course, the disparity may be no more than a memory lapse, and it maywell be that the restaurant incident occurred as Kissam tells it, but the GeneralCounsel has the burden of proving the allegation in the complaint (that Grillette"threatened employees with discharge"), based upon the alleged incident by evi-dence of preponderant weight,and passing the question whether Kissam's testimonyspells out a threat of dismissal by Grillette, I must take into account all relevantcredibility considerations, and these include not only the disparity, which I do notdeem a weighty matter of itself, but Grillette's contrary testimony and such sub-stantial factors reflecting on Kissam's general credibility as his lack of candor indescribing his argument with Sachs and his implausible, self-serving testimony thatnotwithstanding the possibility that the new tip-sharing program would reduce hisincome, he was "happy" with the new policy, and was the only one of his table crew 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho approved of it-claims that manifestly run counter to the fact that he admit-tedly expressed disapproval of the new program to Sachs (not to speak of the Gen-eralCounsel's contention, in his brief, that Kissam, Lane, and Drew concertedly"complained about the new rule"), and are not entitled to belief.Taking these considerations into account, I see no reason to accept Kissam's claimregarding the alleged restaurant discussion over Grillette's denial that he made theremarks imputed to him; nor Kissam's account of his conversation with Grilletteregarding a "recommendation" over that given by Grillette. One need not be per-suaded that Grillette is altogether a credible witness; it is enough that Kissam's rele-vant testimony lacks the qualitative weight needed to support the finding the Gen-eral Counsel seeks.Finally, as in the case of the discharge, and for much the same reasons, the rec-ord will not support a conclusion that the refusal to reemploy Kissam was unlawful.To be sure, undisputed testimony by Kissam that he was rehired by Stardust about7 years ago after quitting suggests a possibility that, contrary to what Sachs toldKissam following the latter's discharge, Stardust has no "policy" that would precludehis rehire, but at best this raises no more than a suspicion that the "policy" excusewas a pretext to conceal an unlawful motive for the refusal to reemploy Kissam.Even if one assumes that the "policy" excuse was a pretext, one may as reasonablybelieve, it seems to me, that it was a mask for continuing anger by Sachs towardKissam as to conclude that it concealed an unlawful purpose.The sum of the matter is, for the reasons stated, that the record does not estab-lish by evidence of preponderant weight that the Respondent violated the Act bydischarging Kissam, or refusing to reemploy him, or made any statements, throughGrillette, abridging any Section 7 rights of employees. Accordingly, I shall recom-mend dismissal of the complaint.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, and the entire record in thisproceeding, I make the following conclusions of law:1.The Company is, and has been at all material times, an employer within themeaning of Section 2(2) of the Act.2.The Union is, and has been at all material times, a labor organization withinthe meaning of Section 2(5) of the Act.3.The evidence does not establish that the Company has engaged in the unfairlabor practices imputed to it in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and theentire record in this proceeding, it is recommended that the National Labor Rela-tions Board issue an order dismissing the complaint.Sound Contractors Association1andInternational Brotherhoodof Electrical Workers,AFL-CIO,Petitioner.Case f8-RC-1446.December 23, 1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, as amended, a hearing was held at Phoenix,Arizona, on March 16, 1966, before Hearing Officer Roy H. Garner.The Hearing Officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed. Thereafter, the Employerfiled a brief.1The name of the Employer appears as amended at the hearing.162 NLRB No. 45.